Case 0:19-cv-61369-WPD Document 33 Entered on FLSD Docket 06/10/2020 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                                   CASE NO. 19-61369-CIV-DIMITROULEAS

 JORGE SARDINAS,

        Plaintiff,
 v.

 INFINITY AUTO INSURANCE COMPANY,

       Defendant.
 _____________________________________/

                 ORDER STRIKING RENEWED MOTION TO DISMISS AND
                              COMPEL APPRAISAL

        THIS CAUSE is before the Court upon the Defendant’s Renewed Motion to Dismiss and

 Compel Appraisal [DE 32] filed herein on June 8, 2020. The Court is otherwise fully advised in

 the premises.

         When the above captioned case was transferred back to the undersigned it was opened as

 a new case with the case number 20-cv-60296-WPD.

        Accordingly, it is ORDERED AND ADJUDGED that Defendant’s Renewed Motion to

 Dismiss [DE 32] is STRICKEN. Any renewed motion to dismiss shall be filed in the new docket

 20-cv-60296-WPD Sardinas v. Infinity Auto Insurance Company.

        DONE AND ORDERED in Chambers at Fort Lauderdale, Broward County, Florida, this

 10th day of June, 2020.




 Copies furnished to:
 All Counsel of Record
